tcmemo_2017_20 united_states tax_court scott kimrey goldsmith petitioner v commissioner of internal revenue respondent goldsmith associates ltd petitioner v commissioner of internal revenue respondent docket nos filed date scott kimrey goldsmith pro_se in docket no scott kimrey goldsmith an officer for petitioner in docket no david l zoss john schmittdiel julie a schwoebel and jeremy j eggerth for respondent memorandum findings_of_fact and opinion holmes judge goldsmith associates was a small law firm with a big accounting problem scott goldsmith was its owner and his tax troubles eventually led to prison now we have to sort through the records--the few that exist--to decide several issues from his and his firm’s tax years findings_of_fact mr goldsmith practiced law for almost years he spent the early years of his career working as a litigator for the minneapolis firm of rider bennet after fourteen years there he moved to another minneapolis firm popham haik after popham haik merged with another firm in mr goldsmith decided to set out on his own and formed goldsmith associates ltd g a a minnesota corporation treated as an s_corporation for federal tax purposes g a first operated out of mr goldsmith’s home but eventually moved to conventional office space mr goldsmith was its sole shareholder and officer but he had four associates working for him a g a’s chaotic accounting_records g a had problems from the start mr goldsmith had a clear vision of the type of law he wanted to practice but he was a self-proclaimed micromanager an s_corporation is a corporation governed under the laws of subchapter_s of the internal_revenue_code s_corporations are not generally subject_to federal_income_tax but like partnerships are conduits through which income flows to their shareholders see 531_us_206 subchapter_s allows shareholders of qualified corporations to elect a ‘pass-through’ taxation system under which income is subjected to only one level of taxation without the know-how to manage he testified that he had no personal experience education or background in accounting or the operation of a business or financial background he micromanaged virtually about everything and did not have the clarity of vision to try to see how things should run he did not keep sufficient accounting_records and for the first four months of g a’s existence he didn’t even keep company funds in a corporate account he kept track of cashflow and expenses on a legal pad but the legal pads would pile up chaos ensued and mr goldsmith hired a cpa to set up a better way to keep books_and_records the investment proved to be a poor one the firm’s records were entered into software that didn’t make them usable to mr goldsmith or his associates the cpa was expensive and the pressure on g a’s cashflow began to build the firm did have a fair number of clients but it mostly worked on contingency when a contingent-fee firm has good business it can pile up costs much more rapidly than offsetting fees and that’s what began to happen at g a the firm had no credit and was unable to get a loan from a bank without much money coming in mr goldsmith was forced to fund its operations by taking out mortgages on his personal_residence during the years at issue he used the proceeds to make at least thirteen advances to g a for each advance he would draft a contract between g a and himself that detailed repayment terms and the consequences of a default mr goldsmith poured money into the business and didn’t always pay his personal bills by late one of the two mortgages on his residence went into default and the house entered foreclosure mr goldsmith credibly testified that he thought he’d hit bottom when he traveled to florida to represent a client in a difficult race-discrimination case after more than a week of trial he ended up with a hung jury he’d used every last penny he had getting to florida and was stuck at a motel in tampa with no money to pay the bill or buy an airline ticket home it took two weeks but he managed to find someone willing to lend him dollar_figure so he could return to minnesota then his luck turned or at least it seemed to b the windfall contingent_fee after he struggled to get back home a massive settlement from an old antitrust case came through g a got a fee of dollar_figure mr goldsmith took the full amount as a distribution from g a wrote a dollar_figure check to redeem his personal_residence from foreclosure and put what was left back into the firm this decreased the firm’s debt to him and so reduced his aggregate basis in g a stock within a month though g a was sinking again by date it didn’t have enough money to make payroll and mr goldsmith again began eyeing the newly restored equity in his home c the end of g a mr goldsmith looked for help from a two-person operation that lent money against a borrower’s personal credit at higher than average interest rates--much higher interest rates legal loan-shark interest rates this time g a took out a year loan for dollar_figure with an interest rate the loan was guaranteed by mr goldsmith and his wife who again mortgaged their residence to secure the loan within two months the money was gone in date g a borrowed an additional dollar_figure pincite again the note was guaranteed by mr goldsmith and his wife that money lasted until date when it ran out g a borrowed another dollar_figure but this loan was for a term of less than a year and with an interest rate of per month the next month g a borrowed another dollar_figure under the same terms this could not go on and mr goldsmith was about to learn the truth of the old adage that a synonym of usury is ruin two things happened by date the money had run out again and all but one of g a’s associates left when g a could not meet payroll by date even the straggler lost hope and mr goldsmith was left with a workload meant for five attorneys then his secretary left and his office lease ended unable even to afford professional movers mr goldsmith packed up his records and eventually moved g a to the basement of his home the move did not improve the organization of g a’s records mr goldsmith just couldn’t keep up with the work he tried to set his clients up with other attorneys but it never made a difference cashflow dropped to a trickle and by early mr goldsmith had defaulted on all four of the high- interest loans two creditors foreclosed on his residence and he and his wife were evicted in date he and his wife were left with only redemption rights in their home in a last effort to save it he contracted with yet another lender on yet harsher terms believing he had equity in his home mr goldsmith and his wife-- not g a--contracted with eric mitchell mr mitchell promised to use the goldsmiths’ redemption rights to buy the property and according to mr goldsmith gave him a chance to buy it back later in exchange for dollar_figure plus the cost of redemption after the deal closed mr mitchell held title to the property but he at least gave mr goldsmith and his wife permission to live there the home was worth about dollar_figure million and mr mitchell redeemed it for dollar_figure--which according to mr goldsmith meant it would cost almost dollar_figure to buy it back but there was no salvation in this redemption g a continued to spiral downward and mr goldsmith’s license to practice law was suspended by the minnesota lawyers board_of professional responsibility in date d criminal investigation and imprisonment in date mr goldsmith was indicted on twelve counts under section for failing to account for and pay over federal income and fica_taxes withheld from employees for the and tax years and four counts under sec_7203 for failing to file individual income returns for the and tax years a plea of nolo contendere led to a judgment against him for all sixteen counts he was sentenced to months of imprisonment followed by three years of supervised release see united_states v there’s limited documentation on the deal in the record and we have only mr goldsmith’s testimony that he was on the hook for a dollar_figure payment there is no evidence that shows whether and how mr goldsmith bought the property back from mr mitchell we have only the lease allowing mr goldsmith and his wife to stay on the property the real-property option agreement between mr mitchell and the goldsmiths and loan documentation between mr mitchell and associated bank mr goldsmith admits that these loan documents in evidence do not require him to make any payments--they are between mr mitchell and associated bank alone all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure goldsmith 486_f3d_404 8th cir vacated and remanded 552_us_1089 e the audit after mr goldsmith was released he had to face a civil audit the commissioner also examined g a for the same years the result was a notice of worker reclassification to g a that determined mr goldsmith was an employee and a notice_of_deficiency to mr goldsmith in the notice_of_deficiency that he sent to mr goldsmith the commissioner determined that g a had had gross_receipts of year gross_receipts dollar_figure big_number big_number big_number and--despite mr goldsmith’s lack of good recordkeeping--that g a was entitled to deduct mr goldsmith did not address this issue during trial or on brief and we deem it conceded see rule b mcneil v commissioner tcmemo_2011_150 wl at n aff’d 451_fedappx_622 8th cir dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number expense business_expenses automobile expenses as to g a’s financial status the parties stipulated some numbers and although those numbers are incomplete we can find that g a operated at a loss for the and tax years the year of the windfall contingent_fee was the only year g a made a profit the consequences flowed through to mr goldsmith and the commissioner determined that for his through tax years he had item dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure --- wages schedule e income loss from g a standard_deduction exemptions non-employee compensation debt forgiveness capital_gain big_number big_number big_number big_number big_number big_number big_number --- --- --- big_number big_number --- --- --- --- big_number big_number - - --- --- --- --- big_number --- --- self employment_tax deduction qualified retirement account income the parties settled many of the issues and we tried the cases in minnesota where mr goldsmith was and remains a resident opinion to properly present an issue for decision a taxpayer must raise it in his petition and argue it during trial or in his posttrial brief see rule b mcneil v commissioner tcmemo_2011_150 wl at n aff’d 451_fedappx_622 8th cir we deem the many issues that mr goldsmith failed to argue during trial or on brief5 as conceded that leaves us with only a handful of issues whether the alleged closing costs and the alleged dollar_figure payment out of the equity in the goldsmith home to mitchell are deductible by g a in his reply brief mr goldsmith asserts that he didn’t concede any issues but that in his rush to prepare for trial there was confusion between the parties he still doesn’t argue the issues and instead suggests that they be dismissed in his favor we will not do so whether mr goldsmith is entitled to additional increases in his basis in g a whether he received wages from g a during the through tax years whether he had cancellation-of-indebtedness income for the tax_year whether he owes additions to tax for failing to timely file and timely pay for and i closing costs and payment to mitchell mr goldsmith argues that the closing costs and the dollar_figure he says he paid mr mitchell for the deal on his home are expenses that g a may deduct because the agreement was to g a’s benefit this seems at first glance unlikely-- the home was the goldsmiths’ personal_residence but his argument is that the payments to mr mitchell were to pay off four separate loans to g a for a total of dollar_figure from two lenders during the and tax years for each loan mr goldsmith and his wife signed an unconditional guaranty backing g a’s performance he and his wife secured their guaranties with yet another mortgage on their personal_property when g a defaulted on those loans it owed the money to mr goldsmith he says that by operation of the contracts and minnesota state law g a would have been liable upon default to mr goldsmith for his loss and the cost of performing his guaranties--a total of about dollar_figure million mr goldsmith argues that he had to refinance his residence with mr mitchell so that he could get the money to give to g a so g a could repay him the commissioner disagrees with this rather convoluted argument and argues more straightforwardly that even if g a was on the hook to mr goldsmith there can be no business deduction for g a for expenses that were personal to mr goldsmith we agree the answer here does not rely on the contracts between mr goldsmith and g a that mr goldsmith analyzes at length under minnesota law but rather on the nature of the expense a ordinary and necessary expenditures of g a sec_162 allows a taxpayer to deduct expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 requires that the expense be paid_or_incurred during the tax_year incurred to carry on its trade_or_business and ordinary and necessary to the business see 403_us_345 dobbe v commissioner tcmemo_2000_330 aff’d 61_fedappx_348 9th cir the key here in deciding whether g a can deduct mr goldsmith’s closing costs and the alleged dollar_figure payment to mr mitchell is whether that cost was its own ordinary_and_necessary_expense see sec_262 cavanaugh v commissioner tcmemo_2012_324 dobbe tcmemo_2000_ even if it is true that mr goldsmith’s refinancing indirectly benefited g a we’ve consistently found that where a taxpayer’s primary reason for an expense is personal the expense is not a deductible business_expense see rehman v commissioner tcmemo_2013_71 deihl v commissioner tcmemo_2005_ see also dobbe tcmemo_2000_330 in rehman the taxpayer claimed that the primary purpose of a trip to las vegas was for his business but the evidence showed that the trip was for gambling and other entertainment no business-expense deduction there in dobbe the taxpayers argued that landscaping their personal_residence benefited their business which they ran from their home by improving its first impression on customers we found that the landscaping did have some incidental benefit to the business but also found that it primarily benefited the taxpayers personally because it made their home prettier no business-expense deduction there either it’s the same here mr goldsmith’s alleged payments to mr mitchell were personal the agreement between mr mitchell and mr goldsmith was just that--between them and not between mr mitchell and g a we also specifically find that mr goldsmith was quite desperate to stay in his personal_residence and not lose all the equity that he and his wife had in it even if g a indirectly benefited from the refinance we find mr goldsmith’s primary purpose for the refinancing of his personal_residence was personal we find for the commissioner on this issue b substantiation as an alternative holding we find that even if the refinancing primarily benefited g a mr goldsmith did not substantiate the amount of those expenditures to prove deductions under sec_162 a taxpayer must keep sufficient records to substantiate them sec_6001 sec_1_6001-1 income_tax regs we may estimate some types of business_expenses but only if the taxpayer provides at least some documentation to support an estimate and only if we are convinced from the record that he incurred them 39_f2d_540 2d cir blythe v commissioner tcmemo_1999_11 mr goldsmith did not present any evidence other than his testimony that he paid closing costs or dollar_figure to mr mitchell in the deal for his residence see supra note we do not find his uncorroborated testimony on this issue credible and without that we decline to make a cohan estimation ii mr goldsmith’s basis in g a sec_1366 through govern the tax treatment of s_corporation shareholders under sec_1366 items of an s_corporation are generally passed through to the shareholders and are not subject_to tax at the corporate level id gleason v commissioner tcmemo_2006_191 a corporation like g a that lost so much money might at least produce deductible losses but the code limits flowthrough losses and deductions to the sum of a shareholder’s adjusted_basis in his stock and the corporation’s indebtedness to him sec_1366 barnes v commissioner tcmemo_2012_80 aff’d 712_f3d_581 d c cir gleason tcmemo_2006_191 a shareholder’s basis in his s_corporation is increased by income passed through to him and decreased by certain distributions items of loss and deduction and nondeductible noncapital expenses sec_1366 sec_1367 sec_1368 dictates the tax treatment of distributions if the s_corporation does not have earnings_and_profits in a particular year any distributions are generally not included in a shareholder’s taxable_income distributions up to basis are returns of capital and distributions in excess of basis are taxed as capital_gain sec_1368 see 89_tc_1280 see also d’errico v commissioner tcmemo_2012_149 one can see how these rules work if we use in which g a collected the dollar_figure contingent_fee g a had been struggling for quite some time and was operating at a deficit that year when g a distributed the fee to mr goldsmith g a’s lack of accumulated earnings meant that this amount was not necessarily included in mr goldsmith’s taxable_income it might well be a return_of_capital to the extent of his aggregate basis in g a’s stock untangling mr goldsmith’s records to calculate his basis in g a is thus important the commissioner allowed many of mr goldsmith’s contributions to g a to count toward his basis but mr goldsmith wants more we will address each year in dispute separately for the tax_year the parties stipulated that mr goldsmith made the following payments contributions and advances to g a that increased his basis item capital stock corporate expenses paid_by goldsmith corporate expenses paid_by goldsmith amount dollar_figure big_number big_number the tax_year was not part of the notice_of_deficiency but we look at it because it affects basis computation for the years that were sec_6214 severance payment to goldsmith contributed to g a august advance august advance august advance august advance september advance december advance total big_number big_number big_number big_number big_number big_number big_number big_number but mr goldsmith says he also made the following additional payments contributions and advances item corporate expenses paid_by goldsmith corporate expenses paid_by goldsmith personal advance--8 personal advance--8 total amount dollar_figure big_number big_number big_number big_number mr goldsmith bears the burden of proving that he paid these additional expenses or made these additional advances see eg kaplan v commissioner tcmemo_2005_218 blodgett v commissioner tcmemo_2003_212 aff’d 394_f3d_1030 8th cir but we find that he has just duplicated what’s already been stipulated the claimed additional expenses are very similar to those already allowed by the commissioner and the claimed additional advances match two of those already allowed mr goldsmith claimed during trial that he gave g a two identical advances on each august date but he provided a copy of only one check for each date he also offered his testimony which we do not find credible without substantiation even mr goldsmith himself admits that his testimony alone makes application of the cohan_rule problematic we find mr goldsmith did not prove an increase in basis during beyond that already stipulated the parties stipulated that mr goldsmith made the following payments contributions and advances to g a that increased his basis in item may deposit advance august deposit advance corporate expenses paid_by goldsmith total amount dollar_figure big_number big_number big_number mr goldsmith claims he paid an additional dollar_figure in corporate expenses as was the case for mr goldsmith did not substantiate this claim and we find he is not entitled to this additional_amount iii attributed wages the commissioner asserts that because mr goldsmith was an employee of g a a fact mr goldsmith conceded during trial payments made from g a to him during the years at issue are constructive wages which would make g a owe more in payroll tax and mr goldsmith owe more in income_tax mr goldsmith argues that because during those years g a made no money it could not have afforded to pay him wages and any money he took out of g a was to reimburse him for g a expenses he himself had paid earlier we are very skeptical of the commissioner’s work on this issue the employee-tax agent assigned to mr goldsmith’s case used statistics from the minnesota bureau of labor to find the average salary of attorneys working in the twin cities for the years at issue she then looked at g a’s records and determined that because mr goldsmith was billing time and g a was paying him g a must have been paying him wages the first problem here is that the mr goldsmith also asserts that the payments to mr mitchell in should increase his basis in g a we find that mr goldsmith cannot use payments he can’t substantiate to increase his basis in g a agent did not take into account any loans mr goldsmith made to g a we also saw no indication that she considered g a’s operating_expenses or whether she even asked herself if she had all the information necessary to make her determination she admitted that with her experience now she would have taken expenses and loans into much more consideration and that since then she’s learned a lot more there’s no rule that an s_corporation has to pay its sole shareholder a wage especially when it’s bleeding money the way g a did the real question is one of fact--were the payments a return_of_capital repayments of loans or wages see scott singer installations inc v commissioner tcmemo_2016_161 we look at all the evidence see 74_tc_476 mr goldsmith bears the burden of proving that funds paid to him by g a were for repayment of loans see rule a there’s a multiprong test for this but we stick to the prongs most likely to implicate the facts we have to guide us we have the benefit of scott singer installations which featured some freakishly similar facts as did mr goldsmith mr singer raised money for his business from the equity in his home when he ran out of equity and was unable to continue borrowing from commercial banks he began borrowing from family members and lending it to his corporation mr singer may have wanted this to create a debtor-creditor relationship with his corporation but we held that these infusions of capital would be loans only if mr singer reasonably expected to be repaid for the years the business was strong we found mr singer had a reasonable expectation of repayment but when business dropped off and mr singer was forced to seek help from nontraditional lenders he had no reasonable expectation of repayment the factors this court considers in such an analysis include the names given to the documents that would be evidence of the purported loans the presence or absence of a fixed maturity_date the likely source of repayment the right to enforce payments participation in management as a result of the advances subordination of the purported loans to the loans of the corporation’s creditors the intent of the parties identity of interest between creditor and stockholder the ability of the corporation to obtain financing from outside sources thinness of capital structure in relation to debt use to which the funds were put the failure of the corporation to repay and the risk involved in making the transfers 95_tc_257 dunnegan v commissioner tcmemo_2002_119 it’s the same here mr goldsmith sought funding for g a from usurers because reasonable creditors would not finance the firm even during the earlier years when he was able to use equity in his home to fund g a the business was running at a deficit from through g a had only one profitable year--2000 the year of the large contingent_fee even with that fee however g a was still failing--as shown by the losses in the following years and mr goldsmith’s own acknowledgment for these reasons we find that payments that g a made to mr goldsmith were not wages as the commissioner asserts and were not reimbursements for expenses as mr goldsmith insists but rather were a nontaxable return_of_capital to the extent of his basis iv cancellation-of-indebtedness income the commissioner asserts based on a third-party information_return that mr goldsmith had dollar_figure in cancellation-of indebtedness-income for the tax_year this is presumptively income see sec_61 and mr goldsmith bears the burden of showing that his discharge from indebtedness falls within some exception to this general_rule see rule a one way to do that is to show that the debt was disputed mccormick v commissioner tcmemo_2009_239 see melvin v commissioner tcmemo_2009_199 mr goldsmith did claim at trial that his discharge was the result of a dispute he settled with a credit-card company whose identity he was not quite sure of but he was unable to produce any documentation to prove that--despite his insistence during trial that he’d received letters describing the dispute we did not find his uncorroborated testimony credible and thus we find for the commissioner on this issue v additions to tax the commissioner determined additions to tax under sec_6651 and for the and tax years sec_6651 imposes an addition_to_tax for failing to timely file a tax_return mr goldsmith didn’t file any_tax returns for the tax years and he’s offered no evidence9 that the failure to timely file was due to reasonable_cause and not willful neglect we therefore find for the commissioner on this issue sec_6651 imposes an addition_to_tax for failing to timely pay tax shown on a return no one disputed that the commissioner prepared adequate substitutes for returns under sec_6020 this triggered sec_6651 mr goldsmith did testify that he was clinically depressed during the years at issue but was able to otherwise function and represent between clients per month even if he had argued his mental illness gave him reasonable_cause a taxpayer must show that his mental or emotional disorder rendered him incapable of exercising ordinary business care and prudence during the period in which the failure_to_file continued wilkinson v commissioner tcmemo_1997_410 wl at mr goldsmith couldn’t do this see sec_6651 mr goldsmith has likewise not offered any evidence that his failure to timely pay his tax was due to reasonable_cause and so we sustain the addition_to_tax under sec_6651 decisions will be entered under rule
